FOURTH DIVISION
                                                                        FILED: December 21, 2006

1-05-3561

                                                      )
KIMBALL DAWSON, LLC,                                  )       Appeal from the
                                                      )       Circuit Court of
               Plaintiff-Appellant,                   )       Cook County
                                                      )
v.                                                    )       Nos.    04 CH 3470, 04 CH 3472,
                                                      )               04 CH 3473, 04 CH 3474
THE CITY OF CHICAGO DEPARTMENT OF                     )
ZONING, and CITY OF CHICAGO ZONING                    )
BOARD OF APPEALS,                                     )       Honorable Sophia Hall,
                                                      )       Judge Presiding.
               Defendants-Appellees.                  )
                                                      )

       JUSTICE MURPHY delivered the opinion of the court:

       Plaintiff Kimball Dawson, LLC, filed a complaint in administrative review, appealing the

decision of defendant City of Chicago Zoning Board of Appeals’ (Board) denial of its request for

a zoning variance. Plaintiff claimed that the Board was biased and its decision was against the

manifest weight of the evidence. The trial court affirmed the findings of the Board. Plaintiff

appeals that decision, alleging again that the Board exhibited a bias against plaintiff and that its

decision was arbitrary and capricious. For the following reasons, we affirm the trial court.

                                        I. BACKGROUND

       The property in question, 2815-2829 North Dawson Avenue in Chicago, Illinois, is a

triangle-shaped parcel located at the intersection of North Dawson Avenue and North Kimball

Avenue. In 2001, the property in question was redesignated from a B (business) zoning
1-05-3561

designation to an R5 (residential) zoning designation. In 2002, plaintiff purchased the property

for $1.5 million. Plaintiff planned to build four, three-story multiresidential buildings on the

property. Two of the planned buildings were to have 12 condominium units and the second two

buildings were to be of 8 and 9 units. In total, plaintiff planned for 41 condominium units with

one parking space for each unit.

          The record is unclear as to the exact date, but at some point in 2003, construction began

on the property. The work began without building permits or variances for reductions in the front

and side yard requirements for R5 zoned properties. At some date, again uncertain from the

record, plaintiff applied to the City of Chicago Department of Zoning for variances for all four

buildings. Generally, plaintiff requested reduction or elimination of certain yard size and setback

requirements and the elimination of the loading berth for one building.

          On August 19-21, 2003, the zoning administrator for the City of Chicago Department of

Zoning denied plaintiff’s zoning variance requests. Plaintiff filed an appeal of the variance denials

with the Board on August 22, 2003. On October 24, 2003, the Board held a hearing on plaintiff’s

appeal.

          Joseph Spingola, chairman of the Zoning Board of Appeals, presided over the hearing.

Spingola opened the hearing by having plaintiff’s counsel introduce himself and then discussed the

sign-in sheets and witness list with counsel. Spingola noted that 12 people had signed in

supporting the development and asked counsel whether he expected all 12 to testify. Plaintiff’s

counsel responded that he would present only two witnesses, plaintiff’s managing member Jeff

Dietrich and Louis Martinez, a licensed architect who designed the project.


                                                   2
1-05-3561

       Plaintiff first presented the testimony of Dietrich. Dietrich testified that the site currently

contains the partial development of two of the four proposed buildings for the development.

Dietrich described the proposed development and the requested variances that were denied and on

appeal. He noted that the triangular shape of the property and the presence of a subway

ventilation grill presented obstacles in developing the property.

       Of the proposed 41 condominium units, plaintiff included 12 handicap accessible units

with wheelchair lifts and also planned to participate in the City of Chicago’s affordable housing

program. Dietrich also testified to the financial aspects of the proposed development. Plaintiff

purchased the property for $1.5 million and anticipated development costs of $5.5 million. The

anticipated sale price for the units ranged from $190,000 to $269,000, for a return of 8% to 12%.

       Martinez testified to the difficulties in developing the property due to its triangular shape

and the presence of the ventilation shaft. Martinez explained that the philosophy behind the four

building proposals was to create a design in character with the community. He noted that a single

building on the property, with more units than he had proposed, could fit without any variance

required. However, Martinez opined that such a building would be out of character for the

neighborhood and that his design, with minimal variations, better fit the residential character of

the area.

       Finally, Martinez responded, without any elaboration, that the proposed development

would not: be detrimental to the public welfare or injurious to other property; impair an adequate

supply of air and light to adjacent properties; increase the danger of fire or endanger public safety;

substantially increase traffic congestion in the area; diminish or impair property values in the


                                                  3
1-05-3561

neighborhood; or alter the essential character of the locality. At this point, plaintiff’s counsel

rested.

          Upon cross-examination, Martinez was asked how he had determined that there would be

no effect on the value of adjoining properties. Martinez responded:

             “If we do an appraisal at the present time on the present property, and

          assuming that the property is built, we will find that more likely by the comments

          of what actually happens when this land is developed and primarily it just goes up.

          We raise the property tax prices in the area.

                 Right now at the present time with this property undeveloped, whatever

          the values are there, that’s what they are but by developing this property, it will

          increase the property value in the surrounding area.”

Martinez admitted that he had not conducted any studies in support of this belief. Plaintiff did not

cite to any additional authority for Martinez’s testimony.

          Spingola then queried who would speak first in opposition to the requested variance.

Alderman Colon responded that he would speak first, but Spingola stated that Colon should go

last. Spingola continued:

                 “You’re the real expert. What you have to do is you have to tie all of this

          together for us. Both the good and the bad. Do you consider sixty-six percent a

          landslide victory? I always did. That means a third of the people can’t stand me.

          A landslide victory leaves a third of the people who bothered to vote saying we

          don’t want this. So there’s good and bad to everything so I saved it for last so you


                                                    4
1-05-3561

       can fight altogether. Who’s going to talk?”

At that point, William James, a principal and urban planning consultant with Camiros, Ltd.,

presented testimony on behalf of the objectors.

       James submitted a copy of his resume to the Board and discussed his qualifications.

James’ resume indicates that he received a degree in landscape architecture and had been an urban

planning consultant for over 25 years. He testified that he concentrates his work on urban

planning, redevelopment and land use and zoning issues. James added that he has been the

principal author of several zoning ordinances.

       James also submitted a “site planning study,” which he had created as an alternative to

plaintiff’s proposed development. James’ study consisted of sketches of the “site plan” and

“parking level plan” for his proposed building with data including 36 planned units, 41 planned

parking spots, and various area square footage calculations for the building. Following a

discussion of his “site planning study” and how his proposed project fits within the parameters of

the zoning classification, James spoke to plaintiff’s request for a variance and the standards

required by ordinance to receive a variance.

       James opined that his alternative design was proof positive that plaintiff could earn a

reasonable return without requiring a variance. Even if his design would not produce a reasonable

return, James alleged that any hardship was plaintiff’s own doing for failing to exercise due

diligence when purchasing the property. James next offered that there are numerous sites within

the City of Chicago similarly situated to the property in question such that it was not a purely

unique property. Further, James claimed that he had not heard any testimony to show that the


                                                  5
1-05-3561

purpose of the variation was not based exclusively on a desire to make more money. Finally,

James argued that plaintiff’s design would impair an adequate supply of air and light to the

adjacent property and increase traffic congestion.

       On cross-examination, James admitted that his alternative building design was not a

complete design and that he could not speak to every variance factor for his alternative like he did

for plaintiff’s proposal. Spingola also posed some follow-up questions to James to clarify his

understanding. After James indicated that he felt plaintiff had not proven any standard, Spingola

responded “[t]hat’s two of us. I understand your testimony correctly.”

       Stan Kaderbeck, first deputy commissioner with the City of Chicago Department of

Buildings, testified next. Kaderbeck testified that it was his understanding that work had begun

on the property without any permits. Further, Kaderbeck had visited the site and opined that

since the work that had been completed had been left in the open, significant work would be

needed to rehab the buildings to bring them into code compliance. Plaintiff’s counsel objected to

Kaderbeck’s testimony for relevance, and Spingola responded, “We’re the Zoning Board. We’re

not the Building Department. We denied your application. The building has to be torn down. It

will solve everybody’s problem.” Commissioner McCabe-Miele followed up by noting the Board

occasionally encounters these situations and attempts to approach appeals as if nothing had been

built, though they cannot always hope that the building department takes care of the issue.

       Bruce Anderson and Jane Heron, residents of the neighborhood of the proposed project,

both testified as objectors. Anderson opined that the proposed buildings were too large and too

closely set to be consistent with the neighborhood and that this also would not supply adequate


                                                 6
1-05-3561

light and air or allow proper access for firefighters. Heron testified that she had lived in the

neighborhood for 25 years. Heron claimed that the community wanted to maintain a “leafy green

village[-]like atmosphere” and the proposed project was too large and would create too much

congestion. Heron concluded that she feared that the community has not been presented with all

the information on the project and plaintiff should not now be rewarded for breaking the law and

building before obtaining permits or variances.

       Finally, Alderman Colon testified that he was not an expert on variances, but was there to

help provide a “bigger picture view” in representing the interests and needs of the residents in his

community. The alderman discussed the 2001 zoning change to an R5 designation and the

community’s response to the proposed plan on that date. He believed that the design was

different from plaintiff’s proposal, but it also involved four buildings. Counsel for plaintiff then

offered documents into evidence to show the 2001 proposed development similarly detailed four

buildings.

       Following closing remarks from plaintiff’s counsel and a show of hands from supporters of

the proposal that were in attendance, the hearing was concluded. On January 23, 2004, the Board

unanimously denied plaintiff’s appeals. The Board’s orders denying the variance requests stated:

that no evidence was presented to indicate that plaintiff could not yield a reasonable return

without the variance; that no unique circumstances existed; and that plaintiff’s plight was self-

created. Plaintiff filed a complaint sounding in administrative review in the circuit court. The trial

court affirmed the decision of the board without elaboration. Plaintiff now appeals the trial

court’s decision.


                                                  7
1-05-3561

                                           II. ANALYSIS

        Plaintiff asserts two issues on appeal. First, plaintiff argues that the trial court erred in

affirming the Board’s decision as it was contrary to the evidence presented. Second, plaintiff

claims that the Board chairman exhibited a bias that tainted the proceedings and prejudiced

plaintiff.

        In an action under the Administrative Review Law, factual determinations by an

administrative agency are held to be prima facie true and correct and will stand unless contrary to

the manifest weight of the evidence. 735 ILCS 5/3-110 (West 2004); Amigo’s Inn, Inc. v.

License Appeal Comm’n, 354 Ill. App. 3d 959, 964 (2004). To find a determination against the

manifest weight of the evidence requires a finding that all reasonable people would find that the

opposite conclusion is clearly apparent. North Avenue Properties, L.L.C. v. Zoning Board of

Appeals, 312 Ill. App. 3d 182, 184 (2000). We review the decision of the Board, not the circuit

court, as the hearing officer is the fact finder responsible for overseeing testimony, making

credibility determinations and assigning weight to statements made by witnesses. Ahmad v.

Board of Education, 365 Ill. App. 3d 155, 162 (2006). In making this determination, we do not

weigh the evidence or substitute our judgment for that of the administrative agency. Abrahamson

v. Illinois Department of Professional Regulation, 153 Ill. 2d 76, 88 (1992). Simply put, if there

is evidence of record that supports the agency’s determination, it must be affirmed. Abrahamson,
153 Ill. 2d at 88.

        Plaintiff argues that the Board made no findings of fact and only conclusions of law.

Plaintiff also argues that the Board’s orders merely parrot the language of the ordinance and do


                                                   8
1-05-3561

not provide a rationale for denying plaintiff’s variance requests. Further, no specific credibility

determinations were made by the Board anywhere in its four orders. Therefore, plaintiff asserts,

we must review the issue de novo, not under the more deferential manifest weight of the evidence

standard, to determine if the action of the agency was arbitrary and capricious. Obasi v. Illinois

Department of Professional Regulation, 266 Ill. App. 3d 693 (1994).

       It is true that an agency’s conclusions of law are not afforded such deference as those of

fact. North Avenue Properties, L.L.C., 312 Ill. App. 3d at 185. However, after this assertion,

plaintiff proceeds to argue that the facts proved at the hearing support its position and, therefore,

the agency’s determination should not be afforded deference. For authority, plaintiff also

misapplies the holding in Central Illinois Public Service Co. v. Illinois Commerce Comm’n, 268
Ill. App. 3d 471, 481 (1994), a case brought under the Illinois Administrative Procedure Act (5

ILCS 100/1-1 et seq. (West 2004)), not the Illinois Administrative Review Law (735 ILCS 5/3-

101 et seq. (West 2004)).

       Unless a statute requires specific factual findings, an administrative agency is only required

to provide a record and findings to permit orderly and efficient judicial review. Board of

Education of Park Forest Heights School District No. 163 v. State Teacher Certification Board,

363 Ill. App. 3d 433, 442 (2006). If the testimony at the administrative hearing is preserved in the

record, as in this case, a reviewing court has sufficient grounds to examine an agency

determination and specific fact findings are not required. Board of Education, 363 Ill. App. 3d at

442. Accordingly, the limited fact findings of the Board do not alter the standard of review and

we review the Board’s decision to determine if it was against the manifest weight of the evidence.


                                                  9
1-05-3561

We may rely on any basis appearing in the record to affirm an agency’s decision. Ahmad, 365 Ill.

App. 3d 155 at 162.

                              A. The Manifest Weight of the Evidence

       A zoning variance may be granted to a petitioner if strict compliance with the zoning

ordinance would create particular hardship on a petitioner. At the time of the administrative

hearing in this case, the ordinance governing zoning variances read, in pertinent part:

               “The Board of Appeals shall not vary the regulations of this comprehensive

       amendment, as authorized in section 11.7-4 hereof unless it shall make findings

       based upon the evidence presented to in each specific case that:

               A. The property in question cannot yield a reasonable return if permitted

       to be used only under the conditions allowed by the regulations in the district in

       which it is located;

               B. The plight of the owner is due to unique circumstances; and

               C. The variation, if granted, will not alter the essential character of the

       locality.

               For the purpose of implementing the above rules, the Board shall also, in

       making its determination whether there are particular difficulties or particular

       hardships, take into consideration the extent to which the following facts favorable

       to the applicant have been established by the evidence.

               (1) The particular physical surroundings, shape or topographical condition

       of the specific property involved would result in a particular hardship upon the


                                                 10
1-05-3561

       owner as distinguished from a mere inconvenience, if the strict letter of the

       regulations were carried out;

               (2) The conditions upon which the petiton for a variation is based would

       not be applicable, generally, to other property within the same zoning

       classification;

               (3) The purpose of the variation is not based exclusively upon a desire to

       make more money out of the property;

               (4) The alleged difficulty or hardship has not been created by any person

       presently having an interest in the property;

               (5) The granting of the variation will not be detrimental to the public

       welfare or injurious to other property or improvements in the neighborhood in

       which the property is located; and

               (6) The proposed variations will not impair an adequate supply of light and

       air to adjacent property, or substantially increase the congestion in the public

       streets, or increase the danger of fire, or endanger the public safety, or

       substantially diminish or impair property values within the neighborhood.”

                                                ***

Chicago Municipal Code §17--11.7--3 (1999) (subsequently revised and recodified in substantially

similar form at Chicago Municipal Code §17--13--1107--B & 17--13--1107--C (2004)).

       Accordingly, by the plain language of the zoning ordinance, a petitioner must prove all

three of the first factors (A through C): the property cannot yield a reasonable return without a


                                                 11
1-05-3561

variance, the plight of the owner is due to unique circumstances, and the variation will not alter

the essential character of the locality. See also LaSalle National Bank v. City of Highland Park,

344 Ill. App. 3d 259, 269 (2003). The six additional factors above are then to be considered by

the agency in determining whether a particular hardship exists. In its orders, the Board

specifically found that plaintiff did not prove any of the three factors.

       As noted above, plaintiff argues that the Board failed to make specific factual findings.

Plaintiff argues that its two witnesses, Dietrich and Martinez, provided expert testimony that

conclusively established each of the factors listed above. Furthermore, plaintiff argues that

testimony from objectors at the hearing could not be accepted as expert testimony and, therefore,

cannot overcome the expert testimony provided by Dietrich and Martinez.

       While we agree with plaintiff that the Board did not provide much detail in its order, the

fact remains that the ordinance only requires specific findings of fact when the Board grants a

variance, an extraordinary action. In any event, though the Board denied the requested variances,

it did make limited factual findings and specifically stated that none of the required factors had

been proven. Plaintiff also correctly notes that the orders do not contain any credibility

determinations. Inclusion of these two factors would have clearly assisted the circuit court, and

this court, in assessing plaintiff’s appeals. However, the statute does not require the Board to

provide specific factual findings and its conclusions are supported by the record and that is all that

is necessary to affirm.

                                  1. Factor A: Reasonable Return

       First, with respect to the reasonable return issue, plaintiff presented only the testimony of


                                                 12
1-05-3561

Dietrich. Dietrich outlined the costs of purchasing the property and development of the project

and concluded that he hoped to achieve a projected return of 8% to 12%. Plaintiff then argues

that the costs of redesign and altering the present structure as it stands would significantly alter

Dietrich’s projections to the point of an unreasonable or losing return.

       This argument cannot stand. The only reason costs would increase because of altering

structures is because plaintiff began work without required building permits or variances. This

certainly fits the consideration under subfactor (4) of the ordinance - that plaintiff brought

financial hardship upon itself. Plaintiff purchased the property, commissioned the design of the

project and began construction without proper permitting or variances to support the proposed

design. This difficulty or hardship was created by a person having an interest in the property and

cannot be considered evidence of a particular hardship.

       James testified that if plaintiff had exercised proper due diligence, it would have

discovered the issues at hand and been able to avoid any hardship. Again, James opined that

different designs within the zoning regulations are possible and may return a financial gain.

Plaintiff argues that James’s testimony cannot contradict that of its expert Martinez. Plaintiff

refers to James as a “landscaper,” while the Board cites to James in its orders as an “architect.”

Both are technically correct in arguing the credibility of the witnesses. However, James submitted

his resume to the Board and detailed his extensive experience working on urban planning issues.

       Determinations as to the credibility and weight given to witnesses are strictly within the

purview of the agency hearing the testimony. Although James is not a licensed architect and his

drawings lacked detail, no testimony was offered to refute the viability of alternative designs that


                                                 13
1-05-3561

did not violate the R5 zoning requirements. In fact, Martinez testified himself that a 74-unit

development would fit within the R5 zoning regulations, but his 41-unit design would fit the

community much better.

          Plaintiff established that it would receive a reasonable return if its current proposal were

allowed to continue, with the requested variances. The evidence presented by plaintiff does

support the argument that it is not seeking variances purely to maximize profit from the property.

James did provide testimony that plaintiff’s plans maximize floor space; however, Martinez also

testified that a less attractive building with 74 units would fit within the zoning regulations.

However, this exact testimony also admits that other designs that would meet the R5 regulations

would fit the space, and though less attractive, could be viable. Importantly, no evidence was

presented that James’s design or the design mentioned by Martinez could not achieve a reasonable

return.

                                   2. Factor B: Plight of the Owner

          There is no doubt that plaintiff is correct in noting that the lot in question is unusual based

on its triangle shape and the presence of a subway ventilation shaft. Consideration of additional

ordinance factors also provides support for plaintiff. The configuration of this lot certainly leads

to the conclusion that the conditions would not be applicable to other similarly zoned properties.

          However, based on the record, we cannot say that the Board’s findings that the plight of

the owner was of its own making and that unique circumstances do not exist to require granting

the variances are against the manifest weight of the evidence. Again, as noted above, at least a

portion of plaintiff’s plight was self-created. The fact that construction began before plaintiff


                                                    14
1-05-3561

received building permits certainly weighs against its argument that its plight is unique and

necessitates granting variances.

       James testified that there are numerous similarly situated properties in Chicago such that

the property at issue is not so unique as to require a variance. The Board has experience in

reviewing countless requests such as this for properties throughout the City to determine the

validity of James’s testimony. Furthermore, though “unusual,” the testimony with respect to a

2001 application and the alternative design presented by James provides support that the physical

conditions of the property are more an inconvenience under the ordinance than purely unique.

                            3. Factor C: Effect on the Neighborhood

       Plaintiff attempts to correlate the project that spurred the 2001 zoning change and

proposed project as evidence that its project comports with the neighborhood’s character and the

desires of its residents. Plaintiff argues that the projects are the same and thus the neighborhood

has already approved the project. However, the proposals are not identical, a fact that

Commissioner McCabe-Miele pointed out at the hearing after she had reviewed the 2001

proposal. Furthermore, testimony was presented by Alderman Colon and other residents who

objected to the instant project. The residents felt the project would not fit the neighborhood and

would impair the supply of light and air to adjacent properties. The objectors also presented

testimony and submitted exhibits to show that the project would not fit and would create public

safety issues and increased congestion in the area.

       Plaintiff did not rebut this testimony. Plaintiff argues that the municipal code only requires

one parking spot per unit: thus, this is not an issue. However, this does not solve that issue. The


                                                15
1-05-3561

fact that the city only requires one parking spot does not eliminate the possibility that congestion

would increase and the character of the neighborhood would be negatively affected.

       With respect to Martinez’s testimony to the effect on the property values of the

neighborhood, the quote above highlights that nothing was proven by Martinez. Martinez did

provide positive testimony regarding his design and his choices. He no doubt attempted to stay

within the residential character of the neighborhood. However, outside of his design choices,

Martinez did not offer substantive testimony regarding the ordinance factors.

       Accordingly, based on the record, the Board’s denial of plaintiff’s appeal was not against

the manifest weight of the evidence. Denial is proper if a petitioner fails to provide compelling

evidence of any of the factors. The record supports denial of the appeal based on any of the three

factors required under the ordinance.

                                     B. Bias Against Plaintiff

       Plaintiff next argues that the Board, particularly Chairman Spingola, exhibited a bias

against plaintiff. Review of a claim of bias on part of an administrative agency or official begins

with the presumption that administrative officials are objective and capable of fairly judging an

issue. Waste Management of Illinois, Inc. v. Pollution Control Board, 175 Ill. App. 3d 1023,

1040 (1988). Bias by an administrative agency may be shown only if a disinterested observer

would conclude that the agency, or its members, had adjudged the facts and law of the case

before the matter was heard. Waste Management of Illinois, Inc., 175 Ill. App. 3d at 1040.

       Defendant argues that plaintiff waived this issue. A party must promptly assert a claim of

bias or partiality by an administrative agency upon knowledge of the alleged disqualification. E &


                                                 16
1-05-3561

E Hauling, Inc. v. Pollution Control Board, 107 Ill. 2d 33, 38 (1985). Otherwise, a party may be

allowed to assert a bias claim only after receiving an unfavorable decision from an agency. North

Avenue Properties, 312 Ill. App. 3d at 187-88. Plaintiff’s claim centers solely on comments made

by Spingola during the hearing, to which no objection was made. Therefore, plaintiff waived this

issue by failing to object or raise the issue at the hearing.

        Waiver notwithstanding, plaintiff’s argument fails on the merits. The Board admittedly

offers that Spingola was “perhaps cavalier” in his approach during the hearings. We agree that

Spingola was cavalier during the hearing. He was very forthright in his opinion of the evidence

presented at the hearing and, perhaps, too effusive in his statements about Alderman Colon.

However, the record indicates that Spingola’s attitude was not so blunt, cavalier, or so deferential

to the alderman that he must be considered biased. Spingola appeared to be most concerned with

moving the hearing along to make sure every party had an opportunity to present their side and

not waste time on inconsequential testimony. Most importantly, plaintiff was not prevented from

fully presenting its argument.

        An administrative official’s public position or expressed strong views on an issue do not

alone overcome the presumption of objectivity and capability. Waste Management of Illinois,

Inc., 175 Ill. App. 3d at 1040. Inherent in a hearing officer or judge’s responsibilities is to decide

which party presented stronger evidence, essentially developing a prejudice against one side. As

detailed above, plaintiff failed to present evidence on the relevant issues in this case. Spingola’s

commentary on this when questioning James makes this clear. Plaintiff was not denied an

opportunity to present evidence and change Spingola’s view. Plaintiff’s two planned witnesses


                                                  17
1-05-3561

were heard, plaintiff’s exhibits were accepted and reviewed, and plaintiff was given an opportunity

to cross-examine witnesses and present closing arguments.

       Spingola’s comments in response to plaintiff’s objections to Kaderbeck’s testimony also

fail to rise to the level of bias. Spingola properly noted that the zoning department had denied the

application and that the building had to be torn down. Spingola’s commentary that this would

solve everyone’s problem, i.e., for the building department and plaintiff because the structure had

been damaged, and for the objectors because they did not approve of the project, were cavalier,

but also true. They are not proof that he was biased or had prejudged plaintiff’s appeal. Spingola

was clearly upset that plaintiff was trying to remove its malfeasance from the hearing and he

retorted that everyone’s problem could be solved by tearing the building down.

       Spingola’s puffery that Alderman Colon was the “real expert” was merely an excessive

show of respect. When he testified, Colon clarified that he was not a true expert. In any event,

Spingola’s statements were that Colon was the real expert who must “tie all of this together.”

That is exactly what Colon testified for, as the elected representative of the community to “tie

together” the issues from his community.

       Finally, plaintiff highlights Spingola’s questions of Dietrich with respect to parking spaces

as evidence that he was not concerned with the elements of a variance, but was biased. However,

this view ignores factors (C) and (6) of the ordinance. If the proposed development did not

include enough planned parking spaces to accommodate the increased population, it would likely

impact the character of the neighborhood and congestion in the public streets. Spignola was

simply eliciting an opinion on the effect on the neighborhood. The record and plaintiff’s


                                                18
1-05-3561

allegations do not overcome the presumption that administrative officials are objective and

capable of fairly judging issues before them.

                                      III. CONCLUSION

       Accordingly, for the aforementioned reasons, the decision of the trial court is affirmed.

       Affirmed.

       QUINN, P.J., and NEVILLE, J., concur.




                                                19